IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-10199
                         Summary Calendar



M.E. HALL, ET AL.,

                                         Plaintiffs,

M.E. Hall,

                                         Plaintiff-Appellant,

versus

ROBERT FRANCIS; SALLY
ZOE; OTHER UNKNOWN PERSONS;
JOHN DOE, 2; JOHN DOE, 3,

                                         Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:96-CV-3131-D
                        - - - - - - - - - -
                         September 3, 1998
Before DAVIS, WIENER and STEWART, Circuit Judges.

PER CURIAM:*

     M.E. Hall seeks to proceed in forma pauperis (IFP) in the

appeal of the dismissal of her civil rights complaint for lack of

subject matter jurisdiction.   "To proceed on appeal in forma

pauperis, a litigant must be economically eligible, and his



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-10199
                                -2-

appeal must not be frivolous."    Jackson v. Dallas Police Dep't,

811 F.2d 260, 261. (5th Cir. 1986).

     Hall’s complaint failed to allege facts sufficient to show

that the defendants deprived Hall of her rights under color of

state law or that their alleged misconduct was the result of a

racially discriminatory intent.   Therefore, the complaint failed

to state a constitutional violation.      See 42 U.S.C. §§ 1981,

1983, and 1985.

     Because Hall fails to show that she will raise a

nonfrivolous issue on appeal, her motion to proceed IFP is

DENIED.   See Jackson, 811 F.2d at 261.    Because the appeal is

frivolous, it is DISMISSED.   5th Cir. R. 42.2.

     IFP DENIED.   APPEAL DISMISSED.